DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Double Patenting
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-15 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 3, 5-11 of U.S. Patent No. 10,843,386 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8-15 and 19-20 are anticipated by claims 1-2, 3 and 5-11 of Patent No. 10,843,386 as shown below.
All the elements of claims 1, 8-15 and 19-20 are found in claims 1-2, 3, 5-11 of Patent ‘386. The difference between the claims the patent ‘386 lies in the fact that the patent claim includes more elements and thus more specific. Since claims 1, 8-15 and 19-20 are anticipated by claims 1-2, 3, 5-11 of Patent ‘386, they are not patentably distinct from each other. 

Instant Application
Claim 1: (Claim 1 of Patent ‘386)
A method of processing geometry located in a 3-D scene for rendering a 2-D image of the 3-D scene, comprising: for each tile of one or more tiles of pixels of the 2-D image, defining a tile object list, wherein the tile object list for a tile contains data identifying geometry that is relevant for rendering that tile; producing an acceleration structure comprising a plurality of elements, each defining a respective volume in the 3-D scene; and rendering each of the one or more tiles by: using the tile object list for the tile to identify a visible surface for each pixel of the tile, tracing rays in the 3-D scene, using the acceleration structure, from the identified visible surfaces at the respective pixels of the tile to identify geometry located in the 3-D scene intersected by each of the rays, if any, and producing information contributing to a final shade for the visible surface for each pixel of the tile based on results of said tracing rays in the 3-D scene.

Claim 8: (Claim 2 of Patent ‘386)
The method of claim 2, wherein the acceleration structure comprises coarse acceleration structure elements that each are associated with data indicating how a final acceleration structure should be produced for primitives located within the volume in the 3-D scene defined by that coarse acceleration structure element. 

Claim 9: (Claim 3 of Patent ‘386)
The method of claim 2, wherein the acceleration structure is produced for primitives identified for use in ray tracing, which are produced based on a portion of the source geometry data, and which represent an object located in the 3-D scene with a smaller number of primitives than a number of primitives used to represent that same object for defining a set of tile object lists. 

Claim 10: (Claim 5 of Patent ‘386)
The method of claim 2, wherein each element of the acceleration structure identifies a respective portion of the source geometry that produces a set of final geometry within that element, and the method further comprises collecting rays into collections to be traversed within respective elements of the acceleration structure and then creating the final acceleration structure for each element in order to trace a respective collection of rays in that element. 

Claim 11: (Claim 7 of Patent ‘386)
The method of claim 8, wherein each element of the acceleration structure identifies a respective portion of the source geometry that produces a set of final geometry within that element, and the method further comprises collecting rays into collections to be traversed within respective elements of the acceleration structure and then creating the final acceleration structure for each element in order to trace a respective collection of rays in that element. 

Claim 12: (Claim 8 of Patent ‘386)
The method of claim 9, wherein each element of the acceleration structure identifies a respective portion of the source geometry that produces a set of final geometry within that element, and the method further comprises collecting rays into collections to be traversed within respective elements of the acceleration structure and then creating the final acceleration structure for each element in order to trace a respective collection of rays in that element. 


Claim 13: (Claim 8 of Patent ‘386)
The method of claim 9, wherein each element of the acceleration structure identifies a respective portion of the source geometry that produces a set of final geometry within that element, and the method further comprises collecting rays into collections to be traversed within respective elements of the acceleration structure and then creating the final acceleration structure for each element in order to trace a respective collection of rays in that element. 

Claim 14: (Claim 9 of Patent ‘386)
The method of claim 7, wherein said implementing rasterization for the tile, using the tile object list for the tile, to identify a visible surface for each pixel of the tile of the 2-D image comprises performing hidden surface removal.


Claim 15: (Claim 10 of Patent ‘386)
A graphics rendering system for processing geometry located in a 3-D scene for rendering a 2-D image of the 3-D scene, the system configured to: for each tile of one or more tiles of pixels of the 2-D image, define a tile object list, wherein the tile object list for a tile contains data identifying geometry that is relevant for rendering that tile; produce an acceleration structure comprising a plurality of elements, each defining a respective volume in the 3-D scene; and render each of the one or more tiles by: using the tile object list for the tile to identify a visible surface for each pixel of the tile; tracing rays in the 3-D scene, using the acceleration structure, from the identified visible surfaces at the respective pixels of the tile to identify geometry located in the 3-D scene intersected by each of the rays, if any; and producing information contributing to a final shade for the visible surface for each pixel of the tile based on results of said tracing rays in the 3-D scene.

Claim 19: (part of claim 10 and claim 11 of Patent ‘386)
The graphics rendering system of claim 15, wherein the geometry comprises primitives, and wherein the acceleration structure comprises coarse acceleration structure elements that each are associated with data indicating how a final acceleration structure should be produced for primitives located within the volume in the 3-D scene defined by that coarse acceleration structure element.

Claim 20: (Claim 6 of Patent ‘386)
The graphics rendering system of claim 16, wherein the acceleration structure is produced for primitives identified for use in ray tracing, which are produced based on a portion of the source geometry data, and which represent an object located in the 3-D scene with a smaller number of primitives than a number of primitives used to represent that same object for defining a set of tile object lists.



Patent No. 10,843,386 B2
Claim 1:
A method of geometry processing for 3-D rendering, comprising: producing geometric primitives located in a 3-D scene from source geometry data; performing tiling on the geometric primitives to define a set of tile object lists, wherein each tile object list relates to a respective tile of pixels of a 2-D image and contains data indicating either: (i) which geometric primitives are within a boundary of the respective tile, or (ii) which source geometry from the source geometry data will result in one or more geometric primitives that are within the boundary of the respective tile; producing an acceleration structure comprising a graph of elements, each defining a respective volume in the 3-D scene; and rendering each of the tiles of the 2-D image from the 3-D scene by: implementing rasterization for a respective tile using the tile object list for that tile to identify a visible surface for each pixel of the tile of the 2-D image, tracing rays in the 3-D scene, using the acceleration structure, from the identified visible surfaces for the pixels of the tile of the 2-D image to identify a primitive located in the 3-D scene intersected by each of the rays, if any, and producing information contributing to a final shade for the visible surface for each pixel of the tile of the 2-D image based on results of said tracing rays in the 3-D scene.

Claim 2:
The method of geometry processing for 3-D rendering of claim 1, wherein the acceleration structure comprises coarse acceleration structure elements that each are associated with data indicating how a final acceleration structure should be produced for geometric primitives located within the volume in the 3-D scene defined by that coarse acceleration structure element.

Claim 3:
The method of geometry processing for 3-D rendering of claim 2, wherein the acceleration structure is produced for geometric primitives identified for use in ray tracing, which are produced based on a portion of the source geometry data, and which represent an object located in the 3-D scene with a smaller number of primitives than a number of primitives used to represent that same object for defining a set of tile object lists.

Claim 5:
The method of geometry processing for 3-D rendering of claim 3, wherein each element of the acceleration structure identifies a respective portion of the source geometry that produces a set of final geometry within that element, and the method further comprises collecting rays into collections to be traversed within respective elements of the acceleration structure and then creating the final acceleration structure for each element in order to trace a respective collection of rays in that element.

Claim 7:
The method of geometry processing for 3-D rendering of claim 6, wherein each element of the acceleration structure identifies a respective portion of the source geometry that produces a set of final geometry within that element, and the method further comprises collecting rays into collections to be traversed within respective elements of the acceleration structure and then creating the final acceleration structure for each element in order to trace a respective collection of rays in that element.
Claim 8:
The method of geometry processing for 3-D rendering of claim 1, wherein each element of the acceleration structure identifies a respective portion of the source geometry that produces a set of final geometry within that element, and the method further comprises collecting rays into collections to be traversed within respective elements of the acceleration structure and then creating the final acceleration structure for each element in order to trace a respective collection of rays in that element.

Claim 9:
The method of geometry processing for 3-D rendering of claim 1, wherein said implementing rasterization for the tile, using the tile object list for the tile, to identify a visible surface for each pixel of the tile of the 2-D image comprises performing hidden surface removal.

Claim 10:
A graphics rendering system for geometry processing for 3-D rendering, the system configured to: produce geometric primitives located in a 3-D scene from source geometry data; perform tiling on the geometric primitives to define a set of tile object lists, wherein each tile object list relates to a respective tile of pixels of a 2-D image and contains data indicating either: (i) which geometric primitives are within a boundary of the respective tile, or (ii) which source geometry from the source geometry data will result in one or more geometric primitives that are within the boundary of the respective tile; produce an acceleration structure comprising a graph of elements, each defining a respective volume in the 3-D scene; and render each of the tiles of the 2-D image from the 3-D scene by: implementing rasterization for a respective tile using the tile object list for that tile to identify a visible surface for each pixel of the tile of the 2-D image; tracing rays in the 3-D scene, using the acceleration structure, from the identified visible surfaces for the pixels of the tile of the 2-D image to identify a primitive located in the 3-D scene intersected by each of the rays, if any; and producing information contributing to a final shade for the visible surface for each pixel of the tile of the 2-D image based on results of said tracing rays in the 3-D scene.

Claim 11:
The graphics rendering system of claim 10, wherein the acceleration structure comprises coarse acceleration structure elements that each are associated with data indicating how a final acceleration structure should be produced for geometric primitives located within the volume in the 3-D scene defined by that coarse acceleration structure element.

Claim 18: 
The graphics rendering system of claim 10, wherein said implementing rasterization for the tile, using the tile object list for the tile, to identify a visible surface for each pixel of the tile of the 2-D image comprises performing hidden surface removal.

Claim 6:
The method of geometry processing for 3-D rendering of claim 1, wherein the acceleration structure is produced for geometric primitives identified for use in ray tracing, which are produced based on a portion of the source geometry data, and which represent an object located in the 3-D scene with a smaller number of primitives than a number of primitives used to represent that same object for defining a set of tile object lists.



Allowable Subject Matter
Claims 1-20 would be allowable if they overcome the Double Patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art made of record, Redshaw et al. (US Publication Number 2009/0066694 A1) disclosed apparatus for generating a 3-dimensional computer image. The image comprises a number of objects and is divided into separate areas. In a first aspect, control data to link to object data stored in a memory for each object is derived for two objects at a time. This improves processing and memory usage. In a second aspect, two or more separate areas can be processed in parallel by deriving control data for the two separate areas at a time. This improves processing time.
However, the closest prior art of record does not disclose “: for each tile of one or more tiles of pixels of the 2-D image, defining a tile object list, wherein the tile object list for a tile contains data identifying geometry that is relevant for rendering that tile; producing an acceleration structure comprising a plurality of elements, each defining a respective volume in the 3-D scene; and rendering each of the one or more tiles by: using the tile object list for the tile to identify a visible surface for each pixel of the tile, tracing rays in the 3-D scene, using the acceleration structure, from the identified visible surfaces at the respective pixels of the tile to identify geometry located in the 3-D scene intersected by each of the rays, if any, and producing information contributing to a final shade for the visible surface for each pixel of the tile based on results of said tracing rays in the 3-D scene” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1 and 15.
Dependent claims 2-14 and 16-20 would be allowable as they depend from allowable base independent claims 1 and 15 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Paterson et al. (US Patent Number 7,830,379 B2) disclosed ray tracing scenes is accomplished using a plurality of intersection testing resources coupled with a plurality of shading resources, communicative in the aggregate through links/queues. A queue from testing to shading comprises respective ray/primitive intersection indications, comprising a ray identifier. A queue from shading to testing comprises identifiers of new rays to be tested, wherein data defining the rays is separately stored in memories distributed among the intersection testing resources.


Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674